Citation Nr: 1336247	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-42 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (hereinafter "SMC") based on aid and attendance (hereinafter "A&A") or housebound status.  


REPRESENTATION

Veteran represented by:	Daniel R. Rachell, Agent


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active October 1961 to September 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a February 2008 rating decision issued in March 2008 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals (hereinafter "VA Form 9"), received in August 2010, the Veteran indicated that he wished to be scheduled for a Board hearing at the RO.  Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request.  Therefore, this action must be performed before adjudicating the claim.  38 C.F.R. § 20.700(a) (2013).  

Also, in evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in August 2013, which has not yet been considered by the Agency of Original Jurisdiction (hereinafter "AOJ").  Moreover no waiver of AOJ review has been submitted in accordance with 38 C.F.R. § 20.1304 (2013).  Therefore, the Board finds that these records must be reviewed by the RO/AMC on remand.  

Accordingly, the case is REMANDED for the following action: 

1. The RO/AMC must take appropriate steps to schedule the Veteran for a Travel Board hearing before a VLJ at the earliest available opportunity.  The RO/AMC should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  

2. After completing the requested action, and any additional notification and/or development warranted by the record, the RO/AMC must confirm that the above development has been exhaustively completed, and should readjudicate the remanded claim for SMC with consideration of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his agent an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


